               Case 3:19-cv-05960-MJP Document 108 Filed 01/06/21 Page 1 of 5




 1                                                     THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
       MARK HOFFMAN, on behalf of
 9     himself and all others similarly situated,        CASE NO. 3:19-cv-05960-JRC

10                                        Plaintiff,
                                                         STIPULATION AND [PROPOSED]
11                                                       ORDER TO MODIFY EXPERT
                                 v.                      RELATED DEADLINES IN
12                                                       SCHEDULING ORDER
       HEARING HELP EXPRESS, INC.,
13                                                       NOTED FOR CONSIDERATION:
      TRIANGULAR MEDIA CORP.,                            1/6/2021
      LEADCREATIONS.COM, LLC and
14    LEWIS LURIE,
15                                     Defendants.
16
                                              I. STIPULATION
17
             All parties hereby stipulate to modify the dates and deadlines relating to expert discovery
18
     that are in the Court’s current Scheduling Order [Dkt. No. 78]. This stipulation addresses the
19
     request of Plaintiff in his Motion to Extend Deadline to Submit Expert Testimony on Whether
20
     Defendant’s Dialing System is an ATDS [Dkt. No. 107]. As such, the parties stipulate as follows:
21
                                      EVENT                                              DATE
22
     JURY TRIAL DATE                                                          November 1, 2021
23
     Plaintiff’s reports from expert witness under FRCP 26(a)(2) due          January 15, 2021
24   EXCEPT for witnesses testifying on whether Hearing Help’s
     Genesys system is an ATDS
25
     Defendants’ reports from expert witness under FRCP 26(a)(2) due          February 5, 2021
26   EXCEPT for witnesses testifying on whether Hearing Help’s
     Genesys system is an ATDS
27

      STIPULATION AND [PROPOSED] ORDER                                 VAN KAMPEN & CROWE PLLC
                                                                         1001 Fourth Avenue, Suite 4050
      TO MODIFY EXPERT DEADLINES - 1                                     Seattle, Washington 98154-1000
      No. 3:19-cv-05960-JRC                                                       (206) 386-7353

     113461.00602/124729858v.1
               Case 3:19-cv-05960-MJP Document 108 Filed 01/06/21 Page 2 of 5




 1                                  EVENT                                                 DATE
 2   Deadline to move for class certification                                  February 25, 2021
 3   Plaintiff’s rebuttal reports from rebuttal expert witness under FRCP      February 25, 2021
     26(a)(2) due EXCEPT for witnesses testifying on whether Hearing
 4   Help’s Genesys system is an ATDS
 5   Defendants’ reports from rebuttal expert witness under FRCP               March 15, 2021
     26(a)(2) due EXCEPT for witnesses testifying on whether Hearing
 6   Help’s Genesys system is an ATDS
 7   Discovery completed by (except for expert discovery)                      April 30, 2021
 8   All motions related to discovery must be filed by and noted on the        May 6, 2021
     motion calendar on the third Friday thereafter (see CR7(d))
 9
     All reports from expert witnesses under FRCP 26(a)(2) due on the          June 25, 2021, or 45
10   ATDS issue                                                                days following the
                                                                               decision in Duguid v.
11                                                                             Facebook, whichever
                                                                               is earlier
12
     Rebuttal reports from any rebuttal expert witnesses under FRCP            July 16, 2021
13   26(a)(2) due on the ATDS issue
14
     Expert discovery cutoff                                                   July 23, 2021
15
     All motions related to discovery must be filed by and noted on the        July 29, 2021
16   motion calendar on the third Friday thereafter (see CR7(d)) for
     EXPERTS only
17
     All dispositive motions must be filed by and noted on the motion          August 5, 2021
18   calendar on the fourth Friday thereafter (see CR7(d))
     Counsel are cognizant of the requirement to provide courtesy
19   copies of any motions with exhibits or other attachments
     exceeding 50 pages.
20
     All motions in limine must be filed by and noted on the motion            September 27, 2021
21   calendar no earlier than the third Friday thereafter and no later than
     the Friday before the pretrial conference
22
     Agreed pretrial order due                                                 October 19, 2021
23
     Trial briefs, proposed voir dire questions, and proposed jury             October 19, 2021
24   instructions
25   Pretrial conference                                                       October 21, 2021 at
                                                                               01:30 PM
26
     Length of Jury Trial                                                      5 − 7 days
27

      STIPULATION AND [PROPOSED] ORDER                                  VAN KAMPEN & CROWE PLLC
                                                                          1001 Fourth Avenue, Suite 4050
      TO MODIFY EXPERT DEADLINES - 2                                      Seattle, Washington 98154-1000
      No. 3:19-cv-05960-JRC                                                        (206) 386-7353

     113461.00602/124729858v.1
               Case 3:19-cv-05960-MJP Document 108 Filed 01/06/21 Page 3 of 5




 1

 2                                            COOPERATION:
             As required by CR 37(a), counsel will resolve all discovery matters by agreement, if
 3
     possible. Counsel shall also cooperate in preparing the final pretrial order in the format required
 4
     by CR 16.1, except as set forth below.
 5

 6                                               EXHIBITS:
             The original and one copy of the trial exhibits are to be delivered to chambers four days
 7
     before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the
 8
     Clerk’s Office. Pursuant to this Court’s practices, plaintiff's exhibits shall be numbered
 9
     consecutively beginning with 1 and defendants’ exhibits shall be numbered consecutively
10
     beginning with the next number series not used by plaintiff. Duplicate documents shall not be
11
     listed twice: once a party has identified an exhibit in the pretrial order, any party may use it. Each
12
     set of exhibits shall be submitted in individual file folders with appropriately numbered tabs.
13

14                                            SETTLEMENT:
             Should this case settle, counsel shall notify Rhonda Miller as soon as possible at (206)
15
     370−8518.
16

17
             RESPECTFULLY SUBMITTED AND DATED this 6th day of January, 2021.
18

19   TERRELL MARSHALL LAW                              BLANK ROME LLP
      GROUP PLLC
20
                                                       By: /s/ Nicole Metral
     By: /s/ Adrienne McEntee                             Ana Tagvoryan, Admitted Pro Hac Vice
21     Beth E. Terrell, WSBA #26759                       Email: atagvoryan@blankrome.com
22     Email: bterrell@terrellmarshall.com                Nicole Bartz Metral, Pro Hac Vice
       Jennifer Rust Murray, WSBA #36983                  Email: nbmetral@blankrome.com
23     Email: jmurray@terrellmarshall.com                 BLANK ROME LLP
                                                          2029 Century Park East, 6th Floor
       Adrienne D. McEntee, WSBA #34061                   Los Angeles, California 90067
24     Email: amcentee@terrellmarshall.com                Telephone: (424) 239-3400
       Benjamin M. Drachler, WSBA #51021                  Facsimile: (424) 239-3434
25
       Email: bdrachler@terrellmarshall.com
26     936 North 34th Street, Suite 300                   David E. Crowe, WSBA #43529
       Seattle, Washington 98103-8869                     Email: dcrowe@vkclaw.com
27                                                        VAN KAMPEN & CROWE PLLC
       Telephone: (206) 816-6603                          1001 Fourth Avenue, Suite 4050
      STIPULATION AND [PROPOSED] ORDER                                   VAN KAMPEN & CROWE PLLC
                                                                           1001 Fourth Avenue, Suite 4050
      TO MODIFY EXPERT DEADLINES - 3                                       Seattle, Washington 98154-1000
      No. 3:19-cv-05960-JRC                                                         (206) 386-7353

     113461.00602/124729858v.1
               Case 3:19-cv-05960-MJP Document 108 Filed 01/06/21 Page 4 of 5




 1                                                  Seattle, Washington 98154
       Anthony I. Paronich, Pro Hac Vice            Telephone: (206) 386-7353
 2                                                  Facsimile: (206) 405-2825
       Email: anthony@paronichlaw.com
       PARONICH LAW, P.C.                           Jeffrey Rosenthal, Admitted Pro Hac Vice
 3     350 Lincoln Street, Suite 2400               Email: rosenthal-j@blankrome.com
 4     Hingham, Massachusetts 02043                 BLANK ROME LLP
       Telephone: (617) 485-0018                    130 North 18th Street
 5     Facsimile: (508) 318-8100                    Philadelphia, Pennsylvania 19103
                                                    Telephone: (215) 569-5500
 6                                                  Facsimile: (215) 569-5555
     Attorneys for Plaintiff
 7                                               Attorneys for Defendant Hearing Help
                                                 Express, Inc.
 8

 9   MALDONADO LAW GROUP

10
     By: /s/ Edward Maldonado
11
       Edward Maldonado, Pro Hac Vice
12     Email: eam@maldonado-group.com
       Email: awclerk@maldonado-group.com
13     2850 S. Douglas Road, Suite 303
       Coral Gables, Florida 33134
14     Telephone: (305) 477-7580
15
       Carl J. Marquardt
16     Email: carl@cjmpllc.com
       LAW OFFICE OF CARL J.
17       MARQUARDT, PLLC
       1126 34th Avenue, Suite 311
18
       Seattle, Washington 98122-5137
19     Telephone: (206) 388-4498

20   Attorneys for Defendants Lewis Lurie and
     LeadCreations.Com LLC
21

22                                  I. [PROPOSED] ORDER
23           IT IS SO ORDERED.
24           Dated this _______ day of ____________________, 2021.
25
     ____________________________________
26                                       UNITED STATES DISTRICT JUDGE
27

      STIPULATION AND [PROPOSED] ORDER                           VAN KAMPEN & CROWE PLLC
                                                                     1001 Fourth Avenue, Suite 4050
      TO MODIFY EXPERT DEADLINES - 4                                 Seattle, Washington 98154-1000
      No. 3:19-cv-05960-JRC                                                   (206) 386-7353

     113461.00602/124729858v.1
               Case 3:19-cv-05960-MJP Document 108 Filed 01/06/21 Page 5 of 5




 1                                        CERTIFICATE OF SERVICE

 2
             I, Nicole Metral, hereby certify that on January 6th, 2021, I electronically filed the
 3
     foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4
     such filing to the following:
 5

 6           TERRELL MARSHALL LAW GROUP                            PARONICH LAW, P.C.
             Beth E. Terrell                                       Anthony I. Paronich
 7           Jennifer Rust Murray                                  350 Lincoln Street, Suite 2400
             Adrienne D. McEntee                                   Hingham, Massachusetts 22043
 8           936 North 34 th Street, Suite 300                     Phone: (617) 485-0018
             Seattle, Washington 98103-8869                        Fax: (503) 318-8100
 9           Phone: (206) 816-6603                                 Anthony@paronichlaw.com
10           BTerrell@terrellmarshall.com
             JMurray@terrellmarshall.com                           Attorney for Plaintiff
11           AMcentee@terrellmarshall.com

12           Attorneys for Plaintiff

13           Carl J. Marquardt
             LAW OFFICE OF
14           CARL J. MARQUARDT, PLLC
15           1126 34th Avenue, Suite 311
             Seattle, Washington 98122-5137
16           Telephone: (206) 388-4498
             carl@cjmpllc.com
17
             Attorney for Defendant Lewis Lurie and
18           Defendant LeadCreations.Com, LLC
19           Edward Maldonado, Admitted Pro Hac Vice
20           MALDONADO LAW GROUP
             2850 S. Douglas Road, Suite 303
21           Coral Gables, Florida 33134
             Telephone: (305) 477-7580
22           eam@maldonado-group.com
             awclerk@maldonado-group.com
23
             Attorney for Defendant Lewis Lurie and
24
             Defendant LeadCreations.Com, LLC
25
                     Signed at Los Angeles, California this 6 th day of January 2021.
26
                                                   /s/ Nicole Metral
27                                                 Nicole Metral

      STIPULATION AND [PROPOSED] ORDER                                   VAN KAMPEN & CROWE PLLC
                                                                           1001 Fourth Avenue, Suite 4050
      TO MODIFY EXPERT DEADLINES - 5                                       Seattle, Washington 98154-1000
      No. 3:19-cv-05960-JRC                                                         (206) 386-7353

     113461.00602/124729858v.1
